OPINION — AG — ** SALARIES — COUNTY OFFICERS ** (1) HOUSE BILL NO. 693 THE SALARY OF A COURT REPORTER OR STENOGRAPHER FOR THE COUNTY JUDGE, OR ANY OTHER AUTHORIZED EMPLOYEE OF THE COUNTY JUDGE, LIKE THE SALARIES OF ALL OTHER " EMPLOYEES " OF GROUP 'A' AND 'B' OFFICERS, IS TO BE FIXED BY AGREEMENT BETWEEN THE PRINCIPAL OFFICERS, AND MAY NOT EXCEED 80% OF THE SALARY OF THE PRINCIPAL OFFICER, PRESCRIBED IN SAID ACT FOR THE COUNTY JUDGE AND WHICH THE PERSON HOLDING THE OFFICE OF COUNTY JUDGE WOULD BE ENTITLED TO RECEIVE UNDER IF NOT PROHIBITED BY ARTICLEXXIII, SECTION 10 OKLAHOMA CONSTITUTION. (2) THE TERMS " DEPUTY " AND " ASSISTANT " (DEFINITION) AS USED IN THE TERMS " SECOND ASSISTANT " IN HOUSE BILL NO. 693 MEAN A " DEPUTY " OR " ASSISTANT " AS DISTINGUISHED FROM AN " EMPLOYEE " WHO IS NOT AUTHORIZED TO PERFORM, IN THE NAME OF THE PRINCIPAL OFFICER, ANY AND ALL OFFICIAL ACTS WHICH ARE TO BE, OR MAY BE, PERFORMED BY SUCH OFFICER AS SUCH, MAY NOT BE DESIGNATED BY SUCH OFFICER AS HIS " FIRST OR CHIEF DEPUTY OR ASSISTANT " OR " SECOND DEPUTY " OR " SECOND ASSISTANT ". (NET VALUATION OF ALL TAXABLE TANGIBLE PROPERTY PROPERTY OF * * * ACCORDING TO THE CERTIFICATE OF THE COUNTY ASSESSOR AS FILED WITH THE COUNTY EXCISE BOARD) CITE: 19 O.S. 179.1 [19-179.1] 19 O.S. 179.5 [19-179.5] 19 O.S. 179.6 [19-179.6], OPINION NO. JULY 9, 1953 — NICHOLS, OPINION NO. JULY 15, 1053 — PHELPS, OPINION NO. JUNE 5, 1053 — MORRIS, 19 O.S. 181 [19-181] (JAMES C. HARKIN)